Exhibit 10.33

Execution Version

THIRD AMENDMENT TO FORBEARANCE AGREEMENT

AND FOURTH AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

This THIRD AMENDMENT TO FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO SECOND
LIEN CREDIT AGREEMENT (this “Amendment”) is made and entered into as of
December 11, 2009, by and among the Lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), Purple Communications, Inc. (f/k/a GoAmerica,
Inc.), a Delaware corporation (“Borrower”), the other Loan Parties signatory
hereto and Clearlake Capital Group, L.P. as administrative agent for the Lenders
(in such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the other Loan Parties signatory hereto, Administrative
Agent and the Lenders are parties to that certain Second Lien Credit Agreement,
dated as of January 10, 2008 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Second Lien Credit
Agreement”);

WHEREAS, the Borrower, the other Loan Parties signatory hereto, Administrative
Agent and the Lenders are parties to that certain Forbearance Agreement and
Fourth Amendment to Second Lien Credit Agreement, dated as of November 4, 2009,
as amended by that certain First Amendment to Forbearance Agreement and Fourth
Amendment to Second Lien Credit Agreement, dated as of November 20, 2009, and as
further amended by that certain Second Amendment to the Forbearance Agreement
and Fourth Amendment to Second Lien Credit Agreement, dated December 1, 2009 (as
amended restated, supplemented or otherwise modified from time to time prior to
the date hereof (the “Second Lien Forbearance Agreement”); and

WHEREAS, the Borrower and Loan Parties have requested, and the Administrative
Agent and Required Lenders have agreed, to amend the Second Lien Forbearance
Agreement in the manner and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Loan Parties, Administrative Agent and Required Lenders hereby
agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein (including in the
Recitals hereto) shall have the meanings ascribed to them in the Second Lien
Credit Agreement.

2. Amendments to Second Lien Forbearance Agreement.

(a) Section 5(a) of the Second Lien Forbearance Agreement is hereby amended as
of the Third Amendment Effective Date (as hereinafter defined) by deleting
“December 11, 2009” where it appears therein and substituting in lieu thereof
“December [21], 2009”.

(b) Section 8(d) of the Forbearance Agreement is hereby amended by deleting the
last sentence of the first paragraph of such Section 8(d) together with the
definitions of “Governmental Investigation” and “June 2009 Subpoenas” thereof
and substituting in lieu thereof the following sentence and the corresponding
definitions as follows:

 

1



--------------------------------------------------------------------------------

“As used herein ‘Governmental Investigation’ and ‘2009 Subpoenas’ shall have the
following meanings:

‘Governmental Investigation’ means any claim, sanction, action, lawsuit or other
proceeding or investigation in connection with the 2009 Subpoenas by a
Governmental Authority, which relates to the condition (financial or otherwise),
business, operations or property of the Borrower or any of the Group Members.

‘2009 Subpoenas’ means, collectively, (a) a subpoena for documents from the
Enforcement Bureau of the Federal Communications Commission, dated April 1,
2009, (b) a subpoena for documents from a Grand Jury for the United States
District Court for the District of Columbia, dated June 15, 2009, (c) a subpoena
for documents from the San Francisco Regional Office of the United States
Securities and Exchange Commission, dated June 25, 2009, (d) a subpoena for
testimony from the San Francisco Regional Office of the United States Securities
and Exchange Commission to the Borrower’s chief financial officer, dated
June 25, 2009 and (e) a subpoena for documents from the United States Securities
and Exchange Commission, dated December 4, 2009, copies of which were previously
delivered to the Administrative Agent.”

3. Remedies. This Amendment shall constitute a Loan Document. The breach by any
Loan Party of any covenant or agreement in this Amendment shall constitute an
immediate Event of Default hereunder and under the other Loan Documents after
giving effect to any grace or cure periods set forth therein.

4. Representations and Warranties. To induce Administrative Agent and Required
Lenders to enter into this Amendment, each of the Borrower and the other Loan
Parties hereby jointly and severally represents and warrants that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
and the performance of the Second Lien Forbearance Agreement as amended by this
Amendment (the “Amended Second Lien Forbearance Agreement”) (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of the holders of its Securities), (ii) do
not (A) contravene such Loan Party’s Constituent Documents, (B) violate any
material Requirement of Law in any material respect, (C) in any material
respect, conflict with, contravene, constitute a default or breach under any
material Contractual Obligation of any Loan Party or any of its Subsidiaries, or
result in or permit the termination or acceleration of any such material
Contractual Obligation, or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of its Subsidiaries
and (iii) do not require any Permit of, or filing with, any Governmental
Authority or any consent of, or notice to, any Person.

(b) From and after its delivery to the Administrative Agent, this Amendment has
been duly executed and delivered to the other parties hereto by each Loan Party
party hereto and this Amendment and the Amended Second Lien Forbearance
Agreement are each the legal, valid and binding obligation of such Loan Party
and are each enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles relating to enforceability.

 

2



--------------------------------------------------------------------------------

(c) No Default or Event of Default (other than the Specified Events of Default
(as defined in the Second Lien Forbearance Agreement)) has occurred and is
continuing after giving effect to this Amendment.

(d) Except for the Governmental Investigation (as defined in the Second Lien
Forbearance Agreement) no action, claim or proceeding is now pending or, to the
knowledge of any Loan Party, threatened against any Loan Party, at law, in
equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
(i) challenges any Loan Party’s right, power, or competence to enter into this
Amendment or perform any of its obligations under this Amendment, the Amended
Second Lien Forbearance Agreement or any other Loan Document, or the validity or
enforceability of this Amendment, the Amended Second Lien Forbearance Agreement
or any other Loan Document or any action taken under this Amendment, the Amended
Second Lien Forbearance Agreement or any other Loan Document or (ii) if
determined adversely, is reasonably likely to have or result in a Material
Adverse Effect.

(e) After giving effect to this Amendment and except with respect to the
Governmental Investigation and the Specified Events of Default, the
representations and warranties of Borrower and the other Loan Parties contained
in the Second Lien Credit Agreement and each other Loan Document are true and
correct in all material respects (provided, that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation shall be true and correct in all respects) on and as of the Third
Amendment Effective Date hereof with the same effect as if such representations
and warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

5. No Amendments/Waivers. The Second Lien Forbearance Agreement, the Second Lien
Credit Agreement and the other Loan Documents shall continue to be in full force
and effect in accordance with their respective terms and, except as expressly
provided herein, shall be unmodified. In addition, except as expressly provided
herein and in the Second Lien Forbearance Agreement, this Amendment shall not be
deemed an amendment, consent or waiver of any term or condition of any Loan
Document or a forbearance by Administrative Agent or Lenders with respect to any
right or remedy which Administrative Agent or Lenders may now or in the future
have under the Loan Documents, at law or in equity or otherwise or be deemed to
prejudice any rights or remedies which Administrative Agent or Lenders may now
have or may have in the future under or in connection with any Loan Document or
under or in connection with any Default or Event of Default which may now exist
or which may occur after the date hereof.

6. Outstanding Indebtedness; Waiver of Claims. Each of the Borrower and the
other Loan Parties hereby acknowledges and agrees that as of the Third Amendment
Effective Date the aggregate amount of Loans is $30,000,000 plus applicable PIK
interest as of the Third Amendment Effective Date, and that, as of the Third
Amendment Effective Date, such principal amounts are payable pursuant to the
Second Lien Credit Agreement without defense, offset, withholding, counterclaim
or deduction of any kind. Each of the Borrower and the other Loan Parties hereby
acknowledges that it has no Claims (as hereinafter defined) arising out of or
relating to the Second Lien Credit Agreement or any other Loan Document
(including, without limitation, as a result of credit having been extended
thereunder) against Administrative Agent or the Lenders and their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, subsidiary corporations,
parent corporations and related corporate divisions and their respective
successors and assigns (all of the foregoing being the “Released Persons”) and
hereby waives, releases, remises and forever discharges Administrative Agent,
each Lender and each other Released Person from any and all Claims of any and
every character, known or unknown, direct and/or indirect, at law or in

 

3



--------------------------------------------------------------------------------

equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or things done, omitted or suffered to be done by
any Released Person prior to and including the date hereof, and in any way
directly or indirectly arising out of or relating to the Second Lien Forbearance
Agreement, Second Lien Credit Agreement or any other Loan Document. For purposes
hereof, “Claims” shall mean all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits or claims which may be instituted or
asserted against or incurred by such Released Person as the result of credit
having been extended under the Second Lien Forbearance Agreement, Second Lien
Credit Agreement or any other Loan Document or otherwise arising in connection
with the transactions contemplated thereunder.

7. Expenses. Each of the Borrower and the other Loan Parties hereby reconfirms
its respective obligations pursuant to Section 11.3 of the Second Lien Credit
Agreement and to pay and reimburse Administrative Agent for all reasonable costs
and expenses (including, without limitation, reasonable fees of legal counsel)
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment and all other documents and instruments delivered in
connection herewith.

8. Affirmation of Existing Loan Documents. After giving effect to this
Amendment, Borrower and each Loan Party (a) confirms and agrees that its
obligations under each of the Loan Documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof, and (b) confirms and agrees that the Liens
granted pursuant to the Collateral documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof.

9. Effectiveness. This Amendment shall become effective as of December 11, 2009
(the “Third Amendment Effective Date”) only upon satisfaction in full in the
judgment of Administrative Agent of each of the following conditions on or prior
to December 14, 2009:

(a) Amendment. Administrative Agent shall have received two (2) copies of this
Amendment duly executed and delivered by Administrative Agent, the Required
Lenders, Borrower and the other Loan Parties.

(b) Payment of Fees and Expenses. Borrower shall have paid to the Administrative
Agent all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Administrative Agent (including, without
limitation, reasonable legal fees and expenses of legal counsel).

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

PURPLE COMMUNICATIONS, INC., as Borrower By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE LANGUAGE SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE RELAY SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer HANDS ON VIDEO RELAY SERVICES, INC., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer

 

5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: CLEARLAKE CAPITAL GROUP, L.P., as
Administrative Agent By: CCG Operations, LLC, its general partner By:  

/s/ Behdad Eghbali

Name:   Behdad Eghbali Title:   Manager RESERVOIR CAPITAL PARTNERS, L.P., as
Lender By: RCP GP, LLC, its general partner By:  

/s/ Gregg Zeitlin

Name:   Gregg Zeitlin Title:   Senior Managing Partner RESERVOIR CAPITAL
INVESTMENT PARTNERS, L.P., as Lender By: RCIP GP, LLC, its general partner By:  

/s/ Gregg Zeitlin

Name:   Gregg Zeitlin Title:   Senior Managing Partner RESERVOIR CAPITAL MASTER
FUND II, L.P., as Lender By: Reservoir Capital Group, L.L.C., its general
partner By:  

/s/ Gregg Zeitlin

Name:   Gregg Zeitlin Title:   Senior Managing Partner

 

6